Title: To John Adams from Va. Freeholders of Prince Edward County, 20 August 1798
From: Freeholders of Prince Edward County, Va.
To: Adams, John



20 August 1798

At a meeting of the freeholders of Prince Edward county, in the state of Virginia, convened on Monday the twentieth of August 1798, for the purpose of considering the present state of American affairs, in consequence of five weeks previous notice:
Resolved, by a large majority; that the following address be immediately transmitted to “The President of the United States.”
Sir,
If amidst the multitude of addresses with which you are presented from every quarter of the Union, you can yield a moment’s attention to the Freeholders of Prince Edward, they beg leave to lay before you somewhat of their feelings and opinions on the present awefull crisis of American affairs.
It is not our design to approach the Chief Magistrate of the United States without respect, while we deliver our sentiments with the unreservedness and independance of free men. Obedience to the laws and attachment to the government established by the choice of our country, we esteem as the primary duties of good citizens. But while we acknowledge this principle, we cannot relinquish the constitutional privilege of altering our approbation, or censure, of those measures by which our highest interests, and most invaluable rights, are strongly affected.
Be assured, Sir, that it is our firm resolution to repair to the American standard when our exertions shall be necessary to repel the invasion, or aggressions, of a foreign foe; and that we are prepared to sacrafice property and life, in the defence of our country. Yet, contemplating war as the most dreadfull of human calamities, (except the scourge of despotism, and the insolence of tyrants,) we censure and regret the policy by which we shall be unnecessarily involved in its horrors: particularly, when no proportional object can be attained by its pursuit. Can we, for an instant, flatter ourselves, that the strength of America, destitute as she is of the means of attacking a distant enemy, is competent to the great scheme, of humbling the haughtiness and the power of France? Or of compelling her to a compensation for injuries, which has been sought in vain by negociation? A negociation, commenced without respect to those considerations, which, if obscured, would have afforded the pleasing hope of success; and which has, we fear, been too hastily abandoned. Earnestly deprecating the mischiefs that must result from a conflict such as that in which the Government seems to be determined, we intreat you, Sir, to retract the rash resolution you have formed, of ceasing to make overtures of accomodation to the French; and to adopt some speedy and effectual plan for conciliating the differences between the two Republics. A contrary policy will, we apprehend, incurr the danger of binding our fate to that of a government opposed essentialy to our constitutional principles, tottering to its basis, and verging rapidly to decay.
Nor can we be silent upon another subject. Some of the most distinguished acts of the late session of Congress, which have received the last legal sanction of your approbation, merit, in our judgement, the bitterest censure. We have been heretofore reluctant to believe, that there were characters in our Foederal councils capable of designing the overthrow of our rights, and the destruction of our liberties. But the odious alien and sedition bills have gone far towards establishing us in this persuasion. When we see the freedom of speech and opinion criminated, and restricted; the trial by jury abolished, as far as relates to a comprehensive description of individuals; and the President invested with a dangerous and unlimited power, which may be excercised for the most oppressive purposes, we are seriously alarmed at the probable consequences, and reprobate these flagrant violations of the supreme law of our land—a law which ought ever to be deemed sacred, and which it is higly criminal to infringe. If a single infraction of the Constitution is committed and acquiesced in, we dread the precedent as leading to similar evils, the extent of which is incalculable. Permit us then to flatter ourselves that your constitutional powers will be exerted on the earliest occasion, in the repeal of acts, which even the zealous friends of your administration do not advocate.
